Annexe À :
Carte et coordonnées du Périmètre du Projet

Droits et Titres Miniers du Projet

CR
ver

er. k
16 a f
3

æ
L [RMS
Raven eme onu

LIMITE Dé PE
[- 12

RSS

[nn OR
|
|

L<]

0 0 DE SG

|
|

I.BLOC MOKU I

1.1. Liste des coordonnées géographiques des sommets du bloc Moku I

Sommet t Latitude ford |
Degré | Minute Seconde Degré. Minute | Seconde |
1 29 55 3 |

2 29 | 5 16 30

3 29 . 3 __| 16 30

4 29 2 55 ___30

1. 2. Superficie du bloc Moku I : 713,622 km2 (soit 840 carrés)

II.BLOC BEVERENDI
11.1. Liste des coordonnées géographiques des sommets du bloc Beverendi
Sommet | — Labtude Mori
| Degré | Minute | Seconde | Degré | Minute | Seconde |

1 29 18 00 a 55 30

2 2 4 | co 2 55 30

3__| 2 44 0 | 2 54 30

4 | 29 43 30 2 | 5 __30

5 29 43 30 | 2 53 30
EL 6 29 43 00 2 53 | 30
[D 7 | 2 43 00 2 52 | 3 |
(ES |" 7297 JF ai 30 2 752 __| 30

9 29 4i 30 ou 52 | 00 |
[10 29 39 30 2 52 | 00

il __| 29 39 2

12 29 51 | 30 |

13 29 51 | 00

14 29 51 00

15 29 0 30 _|

16 29 50 30

17 29 49 | 30

18 29 4 | 30

19 29 49 | 00

20 __| 2% 49 | 00

21 | 29 47 _ | 30

22 | 29 47 | 30

23 29 31 | 00 46 00

ES
24 29 30 oo | 2 |

25 29 | 30 , 00 2__|$ Les00 ÿ |

26 29 | 26 30 2 ABS |
|! 27 29 | 26 30 2 46:: 11100 |

28 | 29 25 30 2 46 œ |

29 | 29 25 30 2__| 47 | 0 |
| 30 29 24 30 2 47 0 |
31 29 24 30 | 2 47 30__ |

32 | 29 24 |  o0 2 47 30

33 29 24 00 2 | 48 | ©

34 2 23 30 2 48 00

35 29 23 30 | 2 48 __| 30

36 29 23 | 00 2 48 30

37 29 | 23 00 2 | 4 00

3 | 29 22 30 2 49 00

39 29 22 | 30 2 | 45 | 30

40 29 22 00 2 __| 4 30
_ 4 29 | 22 + 00 2 __| 50 00

42 | 29 20 30 2 50 00

43 29 20 30 | _2 Si 00

44 | 29 19 | 30 2 | 51 | 0

45 | 29 19 30 | 2 si 30

46 29. 19 | 0 2 | 51 30
[7 47 | 29 | 19 00 2 | 52 | _o

48 | 29 18 30 2 | __s2 | 00

49 | 29 18 30 | 2 52 3
[__so | 29 18 00 2 52 30

I. 2. Superficie du bloc Beverendi : 555,6057 km? (soit 654 carrés)

NT, PERIMÉÈTRE CONSOLIDE BEVERENDI MOKL

HI.1. Liste des coordonnées géographiques des sommets du périmètre consolidé

Beverendi-Moku

Sommet

Latitude Mort

| Degré | Minute | Seconde
1 |__29 18 00
2 29 _18 00
3 29 28 00

inute | Seconde |
52 30

16 30

16 30

ai 2 53 30 |
2 52 30
2 52 30
C L 2 52 00
2 52 00 |
[2 si 30
2 si 30
2 51 00
2 | si 00
2 50 30
30 2 | 50 30
30 2 49 | 30 |
2 49 30
2 | 4 | © |
2 | 49 | 00 |
ss 47 30
2 47 30
vw | 2 | 46 | 0
th 2 46 00 |
2 45 | 0
_2 _45___ | __00
2 46 00
172 | 46 | 00
2 47 00
JE 2 47 00
30 2 47 30
2 47 | 30
2 48 00
2 48 00
2 48 30
2 48 30
2 49 00
2 49 00
2 | 4 | 30
2 | 4 | 3
2 50 00
2 50 00
2 st 00

HI.2, Superficie du périmètre consolidé Beverendi-Moku : 1269,227 km?
{soit 1494 carrés)
